PER CURIAM.
Appellant, a deputy sheriff and a veteran, was fired from his job and sued for reinstatement, a hearing, and money damages for defamation. The trial court granted summary judgment against the appellant on the issues of unfair labor practices, veterans preference hearing, and disclosure of juvenile court records. At trial, after appellant rested, the trial court directed a verdict against appellant on the remaining issues.
We affirm the trial court’s rulings in all respects except its denial of a hearing under the veterans preference act. General Drivers, Local #346, for Itself and on Behalf of Dennis Murdock v. Aitkin County Board, et al., 320 N.W.2d 695 (Minn.1982), decided this day, holds that a veteran who is fired from his job as a deputy sheriff is entitled to a veterans preference hearing.
The trial court’s orders of October 18, 1979, and January 9, 1980, are affirmed, except that part of the order denying appellant a veterans preference hearing is reversed.
Affirmed in part and reversed in part.